DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 4-6, 11, 12, 14-21 and 24-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 4:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a device for manufacturing a component comprising first and second chisels; a workpiece rotating device; a tool rotating device; a feeding device and a control device; wherein the first chisel is configured to rotate in a first cutting direction and the second chisel is configured to rotate in a second direction opposite the first cutting direction.

Claim 16:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a device for manufacturing a component comprising first and second chisels; a workpiece rotating 

Claim 20:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of machining a component blank comprising, inter alia, rotating a first chisel in a first direction along a cycloid path and rotating a second chisel in an opposite direction along a cycloid path in order to machine a plurality of pockets along an outer surface of the component blank.
The most relevant prior art attributed to Stenzel (DE 42 12 238 A1) discloses a device for manufacturing a plurality of pockets in an outer surface of a blank component.  Stenzel fails to disclose a first chisel and a second chisel that are axially offset along the tool rotating axis; and/or, a first chisel configured to rotate in a first cutting direction and a second chisel configured to rotate in a second direction opposite the first cutting direction as required of applicant’s claimed invention.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a device and/or method of machining a plurality of pockets into a workpiece as recited by the structural limitations and affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571) 270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Lee A Holly/Primary Examiner, Art Unit 3726